DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 March 2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-4, 6-14, and 16-22 under 35 U.S.C. § 101 have been considered are not persuasive.
Applicant argues on p. 8 that the claims now recite a “physical step” of correcting a structure, which “takes the invention outside an abstract idea” under Step 2A. This argument is not persuasive. The “correcting” step is not a physical step, as alleged by Applicant. It is merely an abstract idea of a mathematical concept of calculating displacements, stress, and strain from a measured acceleration. Therefore, it is not an additional element that can integrate the abstract ideas into a practical application in Step 2A, Prong Two.
Applicant argues on p. 8 that the “monitoring” step “takes the claim outside of an abstract idea as active monitoring is then provided.” This argument is not persuasive. Absent any disclosure in the Specification of exactly what the “monitoring” step entails, the examiner broadly interprets 
Applicant’s arguments with respect to the rejection of claims 1-4, 5-14, and 16-22 under 35 U.S.C. § 103 have been considered are not persuasive.
Applicant reminds the examiner on p. 9 that “[r]eferences cited must be read ‘as a whole,’” and further, because none of the whole references cited anticipates the claimed invention, no combination of the references can render the claimed invention obvious. This argument is not persuasive. Just as the examiner must consider each reference “as a whole,” a prima facie case of obviousness cannot be overcome by Applicant be attacking each reference individually, alleging that because the invention is novel, it is also non-obvious, as set forth in MPEP § 2145(IV).
Applicant argues that the claimed invention removes much more from the signals that the “human activity” of Allen. This argument is not persuasive. All of the things that “human activity” can reasonably be interpreted to encompass include the specific signals claimed to be filtered by Applicant. That is, Applicant has not persuasively shown that what Applicant is filtering from the signal does not fall under the broad category of “human activity.”
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4, 6-14, and 16-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more, as set forth below. 
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 1

Claims 1-4, 6-14, and 16-20 and 22 are directed to a method.
Claim 21 is directed to an apparatus.
Each of claims 1-4, 6-14, and 16-22 are directed to one of the four statutory categories of subject matter.
Step 2A, Prong One
Step 2A, Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
filtering the time-varying sensor data obtained by the multiple user devices or the same device multiple times and to filter a frequency of a use, at least one of: acceleration, GPS data, vehicle frequency, or acceleration amplitude of a vehicle, or both, that cause a vibration of the structure to obtain:
a frequency domain acceleration of the structure, and
a frequency domain displacement of the structure;
performing an inverse discrete Fourier transform (IFFT) on the filtered frequency domain acceleration and the frequency domain displacement;
generating a final time domain displacement of the structure to determine impairments of the structure in the absence of permanent sensor systems; and
correcting displacements, strains, and stresses of the structure.
These claim limitations are judicial exceptions of mathematical concepts.
Claim 1 also recites:
inspecting the structure for visual impairments.
This claim limitation is a judicial exception of a mental process.
None of dependent claims 2-4 and 6-11 recite anything beyond additional abstract ideas of mathematical concepts or mental processes that, but for the recitation of a processor, encompass 
Claim 12 recites:
selecting a combined time domain acceleration data from the time-varying sensor data;
performing a Fast Fourier Transfer on the combined time domain acceleration data to obtain combined frequency domain acceleration data;
filtering the combined frequency domain acceleration data obtained by the user devices or the single user device that traverses the structure multiple times to obtain a frequency domain acceleration of the structure and a frequency domain displacement of the structure;
performing an inverse discrete Fourier transform (IFFT) on the filtered frequency domain acceleration and the frequency domain displacement of the structure to obtain, respectively, a time domain structure acceleration and a time domain structure displacement;
generating a final time domain displacement of the structure to determine impairments of the structure in the absence of permanent sensor systems; and
correcting displacements, strains, and stresses of the structure.
These claim limitations are judicial exceptions of mathematical concepts.
None of dependent claims 13, 14, and 16-20 recite anything beyond additional abstract ideas of mathematical concepts or mental processes that, but for the recitation of a processor, encompass mental processes that can be performed mentally and/or with pen or paper. Claims 12-14 and 16-20 therefore recite abstract ideas.
Claim 21 recites:
selecting a combined time domain acceleration data from the time-varying sensor data:
performing a Fast Fourier Transfer on the combined time domain acceleration data to obtain combined frequency domain acceleration data;
filtering the combined frequency domain acceleration data obtained by the user devices or the single user device that traverses the structure multiple times to obtain a frequency domain acceleration of the structure and a frequency domain displacement of the structure and to eliminate a frequency of a user, at least one of: acceleration, GPS data, vehicle frequency, or acceleration amplitude of a vehicle, or both, that cause a vibration of the structure;
performing an inverse discrete Fourier transform (IFFT) on the filtered frequency domain acceleration and the frequency domain displacement of the structure to obtain, respectively, a time domain structure acceleration and a time domain structure displacement;
generating a final time domain displacement of the structure to determine impairments of the structure in the absence of permanent sensor systems; and
correcting displacements, strains, and stresses of the structure.

Claim 22 recites:
selecting a combined time domain acceleration data from the time-varying sensor data;
performing a Fast Fourier Transfer on the combined time domain acceleration data to obtain combined frequency domain acceleration data;
filtering the combined frequency domain acceleration data obtained by the user devices or the single user device that traverses the structure multiple times to obtain a frequency domain acceleration of the structure and a frequency domain displacement of the structure;
performing an inverse discrete Fourier transform (IFFT) on the filtered frequency domain acceleration and the frequency domain displacement of the structure to obtain, respectively, a time domain structure acceleration and a time domain structure displacement;
generating a final time domain displacement of the structure to determine impairments of the structure in the absence of permanent sensor systems.
These claim limitations are judicial exceptions of mathematical concepts.
Claim 22 also recites:
inspecting the structure for visual impairments; and
monitoring changes in an expected behavior of a bridge type or a specific bridge.
These claim limitations are judicial exceptions of a mental process.
Claim 22 therefore recites abstract ideas.
Step 2A, Prong Two
Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional element of:
obtaining time-varying sensor data on a user device multiple times or multiple user devices, wherein the time-varying sensor data comprises a combined time domain acceleration data in the absence of permanent sensor systems.
This additional element represents mere data gathering that is necessary for use of the recited judicial exception, and is recited at a high level of generality. This claim limitation is thus insignificant extra-solution activity. Even when the additional elements are viewed in combination 
None of claims 2-4 and 6-11 recite any additional elements not recited in claim 1.
Claims 1-4 and 6-11 are therefore directed to the abstract ideas.
Claim 12 recites the additional element of:
obtaining time-varying sensor data on multiple user devices or a single user device that traverses the structure multiple times with an application that requires user opt-in to gather the time-varying sensor data in the absence of permanent sensor systems, wherein the time-varying sensor data is obtained from multiple, wherein the time-varying sensor data is obtained comprises at least one of: 3D accelerometer data, gyroscope data, or GPS data and that eliminates a user frequency, at least one of. acceleration, GPS data, vehicle frequency, or acceleration amplitude of a vehicle, or both, that cause a vibration of the structure.
This additional element represents mere data gathering that is necessary for use of the recited judicial exception, and is recited at a high level of generality. This claim limitation is thus insignificant extra-solution activity. Even when the additional elements are viewed in combination with other claim elements, there is no improvement to a computer or other technology recited in the claim. Therefore, the claim as a whole does not integrate the recited judicial exceptions into a practical application, and the claim is directed to the judicial exception.
None of claims 13, 14, and 16-20 recite any additional elements not recited in claim 12.
Claims 12-14 and 16-20 are therefore directed to the abstract ideas.
Claim 21 recites the additional elements of:
A non-transitory computer readable medium for detecting impairments of a structure in the absence of permanent sensor systems via crowdsourcing, comprising instructions stored thereon, that when executed by a computer having a communications interface, one or more databases and one or more processors communicably coupled to the interface and one or more databases, perform the steps comprising,
obtaining time-varying sensor data from multiple user devices or a single user device that traverses the structure multiple times, wherein the time-varying sensor data is obtained comprises at least one of: 3D accelerometer data, gyroscope data, or GPS data in the absence of permanent sensor systems,
at least one of storing or displaying the results obtained thereby.
The computer-readable medium is recited at a high level of generality, i.e., as a generic device for causing a processor to perform a generic computer function of processing data. This 
The additional element of obtaining represents mere data gathering that is necessary for use of the recited judicial exception, and is recited at a high level of generality. This claim limitation is thus insignificant extra-solution activity. The additional element of storing or displaying is extra-solution activity because it is a mere nominal or tangential addition to the claim.
Even when the additional elements are viewed in combination with other claim elements, there is no improvement to a computer or other technology recited in the claim. Therefore, the claim as a whole does not integrate the recited judicial exceptions into a practical application, and the claim is directed to the judicial exception.
Claim 21 is therefore directed to the abstract ideas.
Claim 22 recites the additional element of:
obtaining time-varying sensor data on a user device from multiple user devices or a single user device that traverses the structure multiple times, wherein the time-varying sensor data is obtained comprises at least one of: 3D accelerometer data, gyroscope data, or GPS data in the absence of permanent sensor systems and to eliminate a frequency of a user, at least one of: acceleration, GPS data, vehicle frequency, or acceleration amplitude of a vehicle, or both, that cause a vibration of the structure,
at least one of storing or displaying the results obtained thereby.
The additional element of obtaining represents mere data gathering that is necessary for use of the recited judicial exception, and is recited at a high level of generality. This claim limitation is thus insignificant extra-solution activity. The additional element of storing or displaying is extra-solution activity because it is a mere nominal or tangential addition to the claim.
Even when the additional elements are viewed in combination with other claim elements, there is no improvement to a computer or other technology recited in the claim. Therefore, the 
Claim 22 is therefore directed to the abstract ideas.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claim 1, the recitation of obtaining data is mere data gathering that is recited at a high level of generality, and, as disclosed in the specification, is also well-known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination with other claim elements, this additional element merely represents an insignificant extra-solution activity which fails to provide an inventive concept.
For these reasons, there is no inventive concept in claims 1-4 and 6-11, and thus claims 1-4 and 6-11 are ineligible.
Regarding claim 12, the recitation of obtaining data is mere data gathering that is recited at a high level of generality, and, as disclosed in the specification, is also well-known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination with other claim elements, this additional element merely represents an insignificant extra-solution activity which fails to provide an inventive concept.
claims 12-14 and 16-20 are ineligible.
Regarding claim 21, as discussed with respect to Step 2A Prong Two, the additional element of a generic computer amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A, or provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B.
The additional element of obtaining data is mere data gathering that is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, the additional element of storing or displaying is just a nominal or tangential addition to the claim, and storing and displaying data are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination with other claim elements, these additional elements merely represent insignificant extra-solution activity which fails to provide an inventive concept.
For these reasons, there is no inventive concept in claim 21, and thus claim 21 is ineligible.
Regarding claim 22, the additional element of obtaining data is mere data gathering that is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, the additional element of storing or displaying is just a nominal or tangential addition to the claim, and storing and displaying data are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination with other claim elements, these 
For these reasons, there is no inventive concept in claim 22, and thus claim 22 is ineligible.
Claim Objections
Claims 12-14 and 16-20 are objected to because of the following informalities:
Claim 12 recites “wherein the time-varying sensor data is obtained from multiple,” which leads one to ask “multiple what?”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-4, 6-14, and 16-21 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 12, and 21, Applicant states on p. 8 that the “correcting” step “is a physical step that takes the invention outside an abstract idea under Step 2A,” and further states that support for this newly added claim limitation can be found in para. 31 of the originally filed Specification. However, the Specification does not disclose a “physical step” of “correcting” a structure; instead, para. 31 only discloses that “accelerations established from the proposed method can be converted directly into displacements, strains, and stresses.” Thus, the Specification only 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 6-14, and 16-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12, and 21, it is not clear how one would “correct” the displacements, strains, and stresses of a structure.
Further regarding claim 21, it is not clear how a non-transitory computer-readable medium is capable of a physical step of correcting a displacement, stress, or strain of a structure, other than perhaps being used as a shim to fill a gap in the structure that may be causing displacement, stress, or strain.
Regarding claims 12 and 22, it is not clear how the step of obtaining data is capable of eliminating a user frequency, at least one of. acceleration, GPS data, vehicle frequency, or acceleration amplitude of a vehicle, or both, that cause a vibration of the structure. That is, the data obtained contains whatever it contains, and it appears that whether such things are eliminated from the data is outside of the scope of the “obtaining” step.
Further regarding claim 22, it is not clear what actual steps comprise the “monitoring’ step, as the entire remainder of claim 22 constitutes “monitoring changes in an expected behavior of a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter AAPA) in view of Allen et al., US Patent Publication .
Regarding claim 1:
AAPA teaches a computer-implemented method for detecting impairments of a structure in the absence of permanent sensor systems comprising:
obtaining time-varying sensor data on a user device multiple times or multiple user devices, wherein the time-varying sensor data comprises a combined time domain acceleration data in the absence of permanent sensor systems (“Acceleration data is one ubiquitous method of assessing dynamic behavior of structural systems”; “cell phones have been used to collect data from structure before”; “Feng et al., confirms that the micro-electro-mechanical (MEMS) accelerometers found in smart phones record acceleration data comparable to a research grade piezoelectric accelerometer”; Ozer et al. 2015 focuses on the data acquisition and storage of crowd sourced data” ¶ 0005); and
generating a displacement of the structure to determine impairments of the structure in the absence of permanent sensor systems (“’The determination of bridge displacement using measured acceleration’,” p. 11, lines 10-11);
inspecting the structure for structural impairments (“traditional methods for detecting such impairments include: (i) visual inspection by experienced engineers,” ¶ 0017); and
correcting displacements, strains, and stresses of the structure (“data streams can be evaluated using any number of Structural Health Monitoring or Structural Impairment Detection algorithms found in the literature (e.g. Story and Fry 2013, Story and Fry 2014),” ¶ 0033).
AAPA does not teach filtering the time-varying sensor data obtained by the multiple user devices or the same device multiple times and to filter a frequency of a user, at least one of: 
a frequency domain acceleration of the structure, and
a frequency domain displacement of the structure;
performing an inverse discrete Fourier transform (IFFT) on the filtered frequency domain acceleration and the frequency domain displacement; and
generating a final time domain displacement of the structure.
Allen teaches a method of crowdsourcing vibration data from smartphones to detect earthquakes (¶ 0011), including filtering acceleration data from smartphones to remove frequencies not of interest (“a mechanism to separate earthquake shaking from human activities,” ¶ 0049 – acceleration, vehicle frequency, users, and movement of humans and vehicles from one location to another as embodies in GPS data are all human activities).
Bechhoefer teaches that performing an FFT on a measured signal, filtering the measured signal to remove specific data, and performing an IFFT on the remaining data (¶ 0209) are advantageous for analyzing time domain accelerometer data (“Sensors may include, but are not limited to accelerometers,” ¶ 0050).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to filter the smartphone acceleration data to remove data resulting from human activities, because Allen teaches that it is advantageous to remove frequencies from human activity, and Bechhoefer teaches a method of filtering that will remove data resulting from human activities, thereby resulting filtering the time-varying sensor data obtained by the multiple user devices or the same device multiple times and to filter a frequency of a user, at least one of: acceleration, GPS data, vehicle frequency, or acceleration of a 
Regarding claim 2, the combination of AAPA, Allen, and Bechhoefer renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA, Allen, and Bechhoefer also renders obvious wherein the AAPA, Allen, and Bechhoefer user devices are a smartphone and the time-varying sensor information on the smartphone is selected from 3D accelerometer (AAPA: “acceleration data,” ¶ 0005; Allen: “Smartphones are much more prevalent than traditional networks and contain accelerometers that can also be used to detect earthquakes,” ¶ 0009).
Regarding claim 3, the combination of AAPA, Allen, and Bechhoefer renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA, Allen, and Bechhoefer also renders obvious wherein the time-varying sensor information is obtained without user-specific identification (AAPA and Allen: user-specific identification data is not a part of acceleration data, and therefore not necessary when using a smartphone to determine acceleration).
Regarding claim 4
Regarding claim 6, the combination of AAPA, Allen, and Bechhoefer renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA, Allen, and Bechhoefer also renders obvious wherein to distinguish vibration response of supporting structural infrastructure at least one of frequencies or acceleration time histories are used (AAPA: “Feng et al., confirms that the micro-electro-mechanical (MEMS) accelerometers found in smart phones record acceleration data comparable to a research grade piezoelectric accelerometer,” ¶ 0005; “Another extension might be the combination of data streams for individual structures from multiple smart phones and monitor the patterns for any changes. Data streams can be evaluated using any number of Structural Health Monitoring or Structural Impairment Detection algorithms found in the literature (e.g. Story and Fry 2013, Story and Fry 2014),” ¶ 0033).
Regarding claim 7, the combination of AAPA, Allen, and Bechhoefer renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA, Allen, and Bechhoefer also renders obvious wherein the finding of a change above a certain pre-determined threshold triggers additional inspections of the structure for potential impairments (AAPA: “Traditional methods for detecting such impairments include: (i) visual inspection by experienced engineers,” ¶ 0017).
Regarding claim 8, the combination of AAPA, Allen, and Bechhoefer renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA, Allen, and Bechhoefer also renders obvious wherein the user device comprise an application that requires user opt-in to gather the time-varying sensor data (AAPA: “cell phones have been used to collect data from structure before”, “Feng et al., confirms that the micro-electro-mechanical (MEMS) accelerometers found in smart phones record acceleration data comparable to a research 
Regarding claim 9, the combination of AAPA, Allen, and Bechhoefer renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA, Allen, and Bechhoefer also renders obvious converting the time-varying sensor data directly into at least one of: displacements, strains, or stresses to the structure to determine the response of the structure and characterize the fatigue environment (AAPA: “Traditional methods for detecting such impairments include: (i) visual inspection by experienced engineers, or (ii) measurements from the structure using fixed sensors such as strain gauges or accelerometers. Permanent monitoring systems can be expensive and difficult to install and maintain,” ¶ 0017, which traditional methods will also include traditional mechanics of materials and engineering structural analysis such as stress and strain calculations from measured accelerations which are converted to displacements).
Regarding claim 10, the combination of AAPA, Allen, and Bechhoefer renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA, Allen, and Bechhoefer also renders obvious calculating a structural behavior profile from analytical models for a comparison structure and comparing a structural behavior profile to the time-varying sensor data obtained from the user devices to the calculated structural behavior profile (AAPA: “Another extension might be the combination of data streams for individual structures from multiple smart phones and monitor the patterns for any changes. Data streams can be evaluated using any number of Structural Health Monitoring or Structural Impairment 
Regarding claim 11, the combination of AAPA, Allen, and Bechhoefer renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA, Allen, and Bechhoefer also renders obvious wherein the steps of obtaining time-varying sensor data; filtering the time-varying sensor data; and generating a final time domain displacement of the structure to determine impairments of the structure is conducted via a code segment in non-transitory memory (Allen: methods use the non-transitory on-board memory of a smartphone and/or a server).
Regarding claim 12:
AAPA teaches a computer-implemented method for detecting impairments of a structure in the absence of permanent sensor systems comprising:
obtaining time-varying sensor data on multiple user devices or a single user device that traverses the structure multiple times with an application an application that requires user opt-in to gather the time-varying sensor data in the absence of permanent sensor systems (AAPA: “cell phones have been used to collect data from structure before”, “Feng et al., confirms that the micro-electro-mechanical (MEMS) accelerometers found in smart phones record acceleration data comparable to a research grade piezoelectric accelerometer” – all programs running on a smartphone are applications, and all modern smartphones require a user to opt-in to applications executed by a smartphone by simply choosing to use a particular smartphone, or by consciously selecting and installing an app that was not included when the user purchased the smartphone), wherein the time-varying sensor data is obtained from multiple, wherein the time-varying sensor data is obtained comprises at least one of: 3D accelerometer data (“Acceleration data is one 
selecting a combined time domain acceleration data from the time-varying sensor data (“Acceleration data is one ubiquitous method of assessing dynamic behavior of structural systems”; “cell phones have been used to collect data from structure before”; “Feng et al., confirms that the micro-electro-mechanical (MEMS) accelerometers found in smart phones record acceleration data comparable to a research grade piezoelectric accelerometer”; Ozer et al. 2015 focuses on the data acquisition and storage of crowd sourced data” ¶ 0005);  and
generating a displacement of the structure to determine impairments of the structure in the absence of permanent sensor systems (“Another extension might be the combination of data streams for individual structures from multiple smart phones and monitor the patterns for any changes. Data streams can be evaluated using any number of Structural Health Monitoring or Structural Impairment Detection algorithms found in the literature (e.g. Story and Fry 2013, Story and Fry 2014),” ¶ 0033); and
correcting displacements, strains, and stresses of the structure (“data streams can be evaluated using any number of Structural Health Monitoring or Structural Impairment Detection algorithms found in the literature (e.g. Story and Fry 2013, Story and Fry 2014),” ¶ 0033).
AAPA does not teach and that eliminates a user frequency, at least one of: acceleration, GPS data, vehicle frequency, or acceleration amplitude of a vehicle, or both, that cause a vibration of the structure;

filtering the combined frequency domain acceleration data obtained by the user devices or the single user device that traverses the structure multiple times to obtain a frequency domain acceleration of the structure and a frequency domain displacement of the structure;
performing an inverse discrete Fourier transform (IFFT) on the filtered frequency domain acceleration and the frequency domain displacement of the structure to obtain, respectively, a time domain structure acceleration and a time domain structure displacement;
generating a final time domain displacement.
Allen teaches a method of crowdsourcing vibration data from smartphones to detect earthquakes (¶ 0011), including filtering acceleration data from smartphones to remove frequencies not of interest (“a mechanism to separate earthquake shaking from human activities,” ¶ 0049).
Bechhoefer teaches that performing an FFT on a measured signal, filtering the measured signal to remove specific data, and performing an IFFT on the remaining data (¶ 0209) are advantageous for analyzing time domain accelerometer data (“Sensors may include, but are not limited to accelerometers,” ¶ 0050).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to filter the smartphone acceleration data to remove data resulting from human activities, because Allen teaches that it is advantageous to remove frequencies from human activity, and Bechhoefer teaches a method of filtering that will remove data resulting from human activities, thereby resulting in performing a Fast Fourier Transfer on the combined time domain acceleration data to obtain combined frequency domain 
Regarding claim 13, the combination of AAPA, Allen, and Bechhoefer renders obvious the invention of claim 12, as set forth in the rejection of claim 12 above. The combination of AAPA, Allen, and Bechhoefer also renders obvious wherein the time-varying sensor data is obtained without user-specific identification (AAPA and Allen: user-specific identification data is not a part of acceleration data, and therefore not necessary when using a smartphone to determine acceleration).
Regarding claim 14, the combination of AAPA, Allen, and Bechhoefer renders obvious the invention of claim 12, as set forth in the rejection of claim 12 above. The combination of AAPA, Allen, and Bechhoefer also renders obvious wherein the time-varying sensor data is uploaded to a server and stored for subsequent analysis (AAPA: data acquisition and storage of crowd sourced data,” ¶ 0005; Allen: “transmission of this information to a central server, network detection/confirmation of an earthquake on the server,” ¶ 0009).
Regarding claim 16, the combination of AAPA, Allen, and Bechhoefer renders obvious the invention of claim 12, as set forth in the rejection of claim 12 above. The combination of AAPA, Allen, and Bechhoefer also renders obvious wherein to distinguish vibration response of 
Regarding claim 17, the combination of AAPA, Allen, and Bechhoefer renders obvious the invention of claim 12, as set forth in the rejection of claim 12 above. The combination of AAPA, Allen, and Bechhoefer also renders obvious wherein the finding of a change above a certain pre-determined threshold triggers additional inspections of the structure for potential impairments (AAPA: “Traditional methods for detecting such impairments include: (i) visual inspection by experienced engineers,” ¶ 0017).
Regarding claim 18
Regarding claim 19, the combination of AAPA, Allen, and Bechhoefer renders obvious the invention of claim 12, as set forth in the rejection of claim 12 above. The combination of AAPA, Allen, and Bechhoefer also renders obvious converting the time-varying sensor data using a Fast Fourier Transform into at least one of: displacements, strains, or stresses to the structure to determine the response of the structure and characterize the fatigue environment (AAPA: “Traditional methods for detecting such impairments include: (i) visual inspection by experienced engineers, or (ii) measurements from the structure using fixed sensors such as strain gauges or accelerometers. Permanent monitoring systems can be expensive and difficult to install and maintain,” ¶ 0017, which traditional methods will also include traditional mechanics of materials and engineering structural analysis such as stress and strain calculations from measured accelerations which are converted to displacements; Bechhoefer discloses performing an FFT, as set forth above).
Regarding claim 20, the combination of AAPA, Allen, and Bechhoefer renders obvious the invention of claim 12, as set forth in the rejection of claim 12 above. The combination of AAPA, Allen, and Bechhoefer also renders obvious calculating a structural behavior profile from analytical models for a typical structure and comparing the structural behavior profile to the time-varying sensor data obtained from the user devices to the calculated structural behavior profile (AAPA: “Another extension might be the combination of data streams for individual structures from multiple smart phones and monitor the patterns for any changes. Data streams can be evaluated using any number of Structural Health Monitoring or Structural Impairment Detection algorithms found in the literature (e.g. Story and Fry 2013, Story and Fry 2014),” ¶ 0033).
Regarding claim 21:

obtaining time-varying sensor data from multiple user devices or a single user device that traverses the structure multiple times, wherein the time-varying sensor data is obtained comprises at least one of: 3D accelerometer data, gyroscope data, or GPS data in the absence of permanent sensor systems (“Acceleration data is one ubiquitous method of assessing dynamic behavior of structural systems”; “cell phones have been used to collect data from structure before”; “Feng et al., confirms that the micro-electro-mechanical (MEMS) accelerometers found in smart phones record acceleration data comparable to a research grade piezoelectric accelerometer”; “Ozer et al. 2015 focuses on the data acquisition and storage of crowd sourced data” ¶ 0005);
selecting a combined time domain acceleration data from the time-varying sensor data (“Acceleration data is one ubiquitous method of assessing dynamic behavior of structural systems”; “cell phones have been used to collect data from structure before”; “Feng et al., confirms that the micro-electro-mechanical (MEMS) accelerometers found in smart phones record acceleration data comparable to a research grade piezoelectric accelerometer”; Ozer et al. 2015 focuses on the data acquisition and storage of crowd sourced data” ¶ 0005);
generating a displacement of the structure to determine impairments of the structure in the absence of permanent sensor system (“Another extension might be the combination of data streams for individual structures from multiple smart phones and monitor the patterns for any changes. Data streams can be evaluated using any number of Structural Health Monitoring or Structural 
storing the results (“Ozer et al. 2015 focuses on the data acquisition and storage of crowd sourced data” ¶ 0005); and
correcting displacements, strains, and stresses of the structure (“data streams can be evaluated using any number of Structural Health Monitoring or Structural Impairment Detection algorithms found in the literature (e.g. Story and Fry 2013, Story and Fry 2014),” ¶ 0033).
AAPA does not teach and to eliminate a user frequency, at least one of: acceleration, GPS data, vehicle frequency, or acceleration amplitude of a vehicle, or both, that cause a vibration of the structure;
performing a Fast Fourier Transfer on the combined time domain acceleration data to obtain combined frequency domain acceleration data;
filtering the combined frequency domain acceleration data obtained by the user devices or the single user device that traverses the structure multiple times to obtain a frequency domain acceleration of the structure and a frequency domain displacement of the structure;
performing an inverse discrete Fourier transform (IFFT) on the filtered frequency domain acceleration and the frequency domain displacement of the structure to obtain, respectively, a time domain structure acceleration and a time domain structure displacement;
generating a final time domain displacement.
Allen teaches a method of crowdsourcing vibration data from smartphones to detect earthquakes (¶ 0011), including filtering acceleration data from smartphones to remove frequencies not of interest (“a mechanism to separate earthquake shaking from human activities,” ¶ 0049).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to filter the smartphone acceleration data to remove data resulting from human activities, because Allen teaches that it is advantageous to remove frequencies from human activity, and Bechhoefer teaches a method of filtering that will remove data resulting from human activities, thereby resulting in performing a Fast Fourier Transfer on the combined time domain acceleration data to obtain combined frequency domain acceleration data, filtering the combined frequency domain acceleration data obtained by the user devices or the single user device that traverses the structure multiple times to obtain a frequency domain acceleration of the structure and a frequency domain displacement of the structure, performing an inverse discrete Fourier transform (IFFT) on the filtered frequency domain acceleration and the frequency domain displacement of the structure to obtain, respectively, a time domain structure acceleration and a time domain structure displacement, and to eliminate a user frequency, at least one of: acceleration, GPS data, vehicle frequency, or acceleration amplitude of a vehicle, or both, that cause a vibration of the structure.
Regarding claim 22:
AAPA teaches a computer-implemented method for detecting impairments of a structure in the absence of permanent sensor systems via crowdsourcing, comprising:
obtaining time-varying sensor data on a user device from multiple user devices or a single user device that traverses the structure multiple times, wherein the time-varying sensor data is 
selecting a combined time domain acceleration data from the time-varying sensor data (“Acceleration data is one ubiquitous method of assessing dynamic behavior of structural systems”; “cell phones have been used to collect data from structure before”; “Feng et al., confirms that the micro-electro-mechanical (MEMS) accelerometers found in smart phones record acceleration data comparable to a research grade piezoelectric accelerometer”; Ozer et al. 2015 focuses on the data acquisition and storage of crowd sourced data” ¶ 0005);
generating a displacement of the structure to determine impairments of the structure in the absence of permanent sensor system (“Another extension might be the combination of data streams for individual structures from multiple smart phones and monitor the patterns for any changes. Data streams can be evaluated using any number of Structural Health Monitoring or Structural Impairment Detection algorithms found in the literature (e.g. Story and Fry 2013, Story and Fry 2014),” ¶ 0033);
storing the results (“Ozer et al. 2015 focuses on the data acquisition and storage of crowd sourced data” ¶ 0005);
inspecting the structure for structural impairments (“traditional methods for detecting such impairments include: (i) visual inspection by experienced engineers,” ¶ 0017) and 

AAPA does not teach performing a Fast Fourier Transfer on the combined time domain acceleration data to obtain combined frequency domain acceleration data;
filtering the combined frequency domain acceleration data obtained by the user devices or the single user device that traverses the structure multiple times to obtain a frequency domain acceleration of the structure and a frequency domain displacement of the structure;
performing an inverse discrete Fourier transform (IFFT) on the filtered frequency domain acceleration and the frequency domain displacement of the structure to obtain, respectively, a time domain structure acceleration and a time domain structure displacement;
generating a final time domain displacement.
Allen teaches a method of crowdsourcing vibration data from smartphones to detect earthquakes (¶ 0011), including filtering acceleration data from smartphones to remove frequencies not of interest (“a mechanism to separate earthquake shaking from human activities,” ¶ 0049).
Bechhoefer teaches that performing an FFT on a measured signal, filtering the measured signal to remove specific data, and performing an IFFT on the remaining data (¶ 0209) are advantageous for analyzing time domain accelerometer data (“Sensors may include, but are not limited to accelerometers,” ¶ 0050).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to filter the smartphone acceleration data to remove data resulting from human activities, because Allen teaches that it is advantageous to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
 http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LEO T HINZE/
Patent Examiner
AU 2853
24 March 2021      

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853